Appellant was found guilty by a jury in the Miami Circuit Court of contributing to the delinquency of her minor children. From the judgment which following she appeals, assigning as error (1), the overruling of her motion to quash the indictment, and (2), the overruling of her motion for a new trial.
The Miami Circuit Court was sitting as a juvenile court. Upon appeal the only assignment of error allowed by statute is that the decision of the court is contrary to law. Blake v. State
(1943), 114 Ind. App. 1, 48 N.E.2d 651. No question is therefore presented.
Judgment affirmed.
NOTE. — Reported in 63 N.E.2d 145. *Page 189